Citation Nr: 1706621	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the period from July 1, 2009, to June 1, 2011, for right shoulder degenerative joint disease and scapula fracture status post decompression and repair.

2.  Entitlement to an increased disability rating in excess of 30 percent for the period since June 2, 2011, for right shoulder degenerative joint disease and scapula fracture status post decompression and repair.

3.  Entitlement to concurrent receipt of disability compensation and military retirement pay from July 1, 2009, through May 1, 2010.


WITNESS AT HEARING ON APPEAL

The Veteran
	


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1999 to February 2003, December 2003 to July 2004, and August 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's right shoulder disability and assigned an initial noncompensable (zero percent) evaluation effective July 1, 2009.

In December 2010, the RO granted an initial 10 percent evaluation for the Veteran's right shoulder disability effective July 1, 2009.  In February 2013, the RO continued the initial evaluation of 10 percent, increased the evaluation to 20 percent effective April 16, 2010, and further increased the evaluation to 30 percent effective June 2, 2011.  In September 2016, the RO increased the initial evaluation to 20 percent effective July 1, 2009, and continued the evaluation of 30 percent effective June 2, 2011.  These ratings are less than the maximum benefits available, and because the Veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise (and he has not indicated otherwise), the Board will continue with its adjudication of his appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a September 2013 Central Office hearing before the undersigned Veterans Law Judge (VLJ), and the transcript of that hearing has been associated with the claims file.

In April 2014, the Board remanded the appeal for additional development.  The case has since returned to the Board.
The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on a review of the claims file, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Shoulder Disability

As noted above, in April 2014, the Board remanded this case for additional development.  The RO was instructed to afford the Veteran a new VA examination to determine the nature and severity of his service-connected right shoulder disability, and to assess related limitation of motion, pain, and weakness.  

The Veteran was afforded a VA shoulder examination in August 2016. The examination report notes, in part, range of motion testing with pain on all ranges of motion, causing functional loss.  The report also noted pain with weight-bearing and noted range of motion testing of the undamaged left joint.  However, the Board finds that the examination report is inadequate for rating purposes, as it does include other necessary range of motion findings, including range of motion testing for pain in active motion, passive motion, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016). 

Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected right shoulder disability, to include full range of motion studies of both the Veteran's right shoulder and the opposite, undamaged joint.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Concurrent Receipt of Disability Compensation and Military Retirement Pay

In October 2016, the RO awarded the Veteran a one-time payment for concurrent receipt of disability compensation and military retirement pay.  The period covered by the award is May 1, 2010, to December 31, 2015.  Later in October 2016, the Veteran filed a Notice of Disagreement, contending entitlement to an earlier start date.

As of the date of this remand, the RO has not issued a Statement of the Case in response to the Veteran's Notice of Disagreement.  Therefore, the Board does not have jurisdiction over this matter, and the claim must be remanded in order for the RO to provide the Veteran with a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since June 2016.

2.  Thereafter, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his right shoulder disability. The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary. All findings should be reported in detail.  The examiner is also asked to provide the following information: 

a. The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (four tests) for both the service-connected right shoulder and the non-service connected left shoulder. If the examiner is unable to conduct the required testing, or concludes that any aspect of the required testing is not necessary in this case, he or she should clearly explain why that is so. 

 b. The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination. To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion. 

 c. The examiner should also address all current functional impairment from the Veteran's right shoulder disability, to include any impact on occupational functioning. 

3.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If any of the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

4.  Issue a Statement of the Case referable to the Veteran's claim for an earlier start date for his concurrent receipt of disability compensation and military retirement pay.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




